NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE
________________________
                                      :
JOHN BANDA,                           :         Civ. Action No. 19-11757 (RMB)
                  Petitioner          :
        v.                            :         MEMORANDUM AND ORDER
                                      :
MERRILL MAIN, Ph.D., et al.,          :
                                      :
                  Respondents         :
________________________              :

      Petitioner     John    Banda,     a    civilly    committed    person   under

N.J.S.A. § 30-4:27.26(b), in custody in the Special Treatment Unit,

at Avenel, New Jersey, seeks to bring a Petition under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody,

challenging his 2002 conviction in the New Jersey Superior Court,

Burlington County for third-degree tampering with a witness1 and

challenging    his   civil    commitment        under   New    Jersey’s    Sexually

Violent Predator Act. (Pet., ECF No. 1, Grounds One through Four.)

Petitioner    did    not    pay   the       $5.00   filing    fee2   or   submit   an

application to proceed in forma pauperis (“IFP”). (Pet., ECF No.



1 Petitioner asserts that he exhausted his state court remedies
with respect to his 2002 criminal conviction on January 25, 2019.
(Pet., ECF No. 1, Ground One, ¶12(e)).
2 28 U.S.C. § 1914(a) provides, in relevant part, “[t]he clerk of
each district court shall require the parties instituting any civil
action, … on application for a writ of habeas corpus the filing
fee shall be $5.”
1.) Petitioner states that he was granted in forma pauperis status

in another action in this Court. (Pet., ECF No. 1 at 15.)

       28 U.S.C. § 1915(a) provides, in relevant part:

             (1) . . . any court of the United States may
             authorize the commencement, prosecution or
             defense of any suit, action or proceeding,
             civil or criminal, or appeal therein, without
             prepayment of fees or security therefor, by a
             person who submits an affidavit that includes
             a statement of all assets such prisoner
             possesses that the person is unable to pay
             such fees or give security therefor. Such
             affidavit shall state the nature of the
             action, defense or appeal and affiant's belief
             that the person is entitled to redress.

      The statute requires an in forma pauperis application in lieu

of the filing fee in each civil action. Petitioner cannot rely on

his in forma pauperis status in another civil action. The Court

will administratively terminate this action, subject to reopening

if Petitioner timely pays the $5 filing fee or submits a properly

completed IFP application under 28 U.S.C. § 1915.

      “A petitioner who seeks relief from judgments of more than

one state court must file a separate petition covering the judgment

or judgments of each court.” Rules Governing Section 2254 Cases in

the   United    States     District    Courts,     Rule   2(e).    Therefore,

Petitioner     cannot    challenge    his   2002   conviction     for   witness

tampering and his civil commitment order in the same habeas

petition.

      Upon payment of the filing fee or submission of a properly


                                       2
completed IFP application, Petitioner may choose to proceed in

this action either with a habeas challenge to his 2002 criminal

conviction or a habeas challenge to his civil commitment order. If

Petitioner has not exhausted his state court remedies with respect

to his civil commitment order,3 his habeas petition challenging

that order is premature. See 28 U.S.C. 2254(b)(1)(A) (requiring

exhaustion of state court remedies before habeas corpus petition

may be entertained). Petitioner should also be aware that there

are restrictions on claims brought in second or successive habeas

petitions. See 28 U.S.C. § 2244. Petitioner must open a new civil

action to challenge more than one state court judgment.

       IT IS therefore on this 10th day of July 2019,

       ORDERED that the Clerk of the Court shall administratively

terminate this case; Petitioner is informed that administrative

termination is not a “dismissal” for purposes of the statute of

limitations, and that if the case is reopened, it is not subject

to the statute of limitations time bar if it was originally filed

timely, see Jenkins v. Superintendent of Laurel Highlands, 705

F.3d    80,   84   n.2   (2013)   (describing   prisoner   mailbox   rule

generally); Dasilva v. Sheriff's Dept., 413 F. App’x 498, 502 (3rd

Cir. 2011) (“[The] statute of limitations is met when a complaint




3 Petitioner states in Paragraph 11(a)(6) of the petition that he
“is currently involved in pursuing the civil commitment matter
through both state and federal court systems.” (Pet., ECF No. 1.)
                                     3
is submitted to the clerk before the statute runs ….”); and it is

further

     ORDERED that if Petitioner wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Camden, NJ 08101, within 30 days of the date of

entry of this Order; Petitioner’s writing shall include either (1)

a complete, signed in forma pauperis application or (2) the $5.00

filing fee; and (3) an amended habeas petition challenging only

one state court judgment; and it is further

     ORDERED that upon receipt of a writing within the allotted

time from Petitioner, stating that he wishes to reopen this case

and submitting a complete in forma pauperis application or payment

of the filing fee, and an amended petition challenging only one

state court judgment, the Clerk of the Court will be directed to

reopen this case; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order, together with a blank form “Affidavit of Poverty and

Certification (HABEAS CORPUS)” and      a blank form “Petition for

Relief From a Conviction or Sentence By a Person in State Custody”

upon Petitioner by regular U.S. mail.


                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge


                                4
